Citation Nr: 0622801	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  02-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The veteran had active honorable service from October 24, 
1972, to October 23, 1975.  He also had a period of service 
from October 24, 1975, to January 31, 1978, which has been 
determined to be dishonorable for VA compensation purposes.

The Board of Veterans' Appeals (Board) notes that in a 
September 1978 decision, the veteran was granted service 
connection for hepatitis.  However, this decision granted 
service connection for treatment only, not for compensation, 
due to the determination that the hepatitis arose during the 
veteran's period of service determined to be dishonorable for 
VA compensation purposes.

This matter comes before the Board on appeal from a December 
2000 rating determination of a regional office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
issue on appeal for further evidentiary development in 
September 2003 and December 2005.  The December 2005 decision 
also denied the issue of entitlement to service connection 
for a psychiatric disorder.

The veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in Houston, Texas, in 
March 2003.  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACTS

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  The veteran's hepatitis C is shown to have been incurred 
as a result of intravenous drug abuse during a period of 
service which has been determined to be dishonorable for VA 
compensation purposes.


CONCLUSION OF LAW

A hepatitis C virus was not incurred in or aggravated in the 
line of duty during a recognized period of active service for 
VA compensation purposes.  38 U.S.C.A. §§ 101, 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.12, 3.301, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in April 2004.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The available medical evidence is sufficient for 
adequate determinations.  Further attempts to obtain 
additional evidence would be futile.  Because of the decision 
in this case, any failure of VA to notify the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  There has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the appellant.



Factual background

Service medical records show the veteran was hospitalized for 
viral hepatitis in April 1977.  At that time he denied any 
use of intravenous (IV) drugs.  On November 1, 1977, the 
veteran was charged with possession of heroin and drug 
paraphernalia.  Subsequent to his arrest, the veteran 
requested and was referred to in-service detoxification 
treatment.  In a service medical record note dated 
November 9, 1977, the veteran stated that he had first used 
heroin one year previously (1976).  He further stated that he 
had been increasing the use of heroin during September and 
October 1977.  The veteran accepted a discharge under other 
than honorable circumstances in lieu of trial by general 
court martial.

The Board recognizes that while the contemporaneous record 
created in 1977 indicates that the veteran had been using 
intravenous drugs since 1976, at other times, the veteran has 
dated his drug use differently.  In a May 1995 VA treatment 
record, he stated that he had only abused drugs for a single 
year.  He further stated that he had received an honorable 
discharge.  In a February 1998 VA treatment record, the 
veteran stated that his substance abuse began several years 
prior to 1972.  In an October 2000 VA treatment record, the 
veteran reported that he had abused substances since sixth 
grade.  In a personal hearing before the Board in March 2003, 
the veteran stated that he used intravenous drugs in 1977 and 
1978.

The veteran initially applied for service connection for 
hepatitis in January 1978.  In a September 1978 rating 
decision, the RO denied compensation for hepatitis because 
the veteran incurred the hepatitis during a period of other 
than honorable military service.  The RO, however, found the 
veteran was eligible for medical treatment of his hepatitis 
at any VA hospital.

In August 2000, the veteran complained of liver pain and was 
subsequently provided a diagnosis chronic hepatitis C by a VA 
doctor.  Records show he then began a course of VA treatment 
for hepatitis C.

At his hearing before the Board in March 2003, the veteran 
indicated that he was attempting to get the characterization 
of his discharge upgraded.  Additionally, he detailed the 
stressors in his life that had influenced him to use drugs.  
He also stated that he had received treatment for residuals 
of hepatitis from the Houston VA Medical Center in 1979 and 
1980.  

In May 2004, the veteran received a VA examination for rating 
purposes.  The examiner noted the claims file was not 
available for review, but stated that it seems that during 
service he was using drugs and sharing needles and that it 
was at least as likely as not that he acquired hepatitis C at 
that time.  Upon remand in January 2006, the same VA examiner 
reviewed the veteran's claims file and made an addendum to 
the May 2004 examination report.  The examiner noted that the 
veteran had been diagnosed with viral hepatitis in April 1977 
and that it was at least as likely as not that he acquired 
hepatitis C at that time.  It was further noted that the 
veteran's hospitalization and his personal statement that he 
had started to use heroin approximately one year prior to 
November 1977 demonstrated that his hepatitis C had not been 
incurred during the period of service from October 24, 1972 
to October 23, 1975.

The record also shows that the veteran stated that he was 
attempting to gain a discharge upgrade.  In May 2005, the 
veteran reported that his discharge under other than 
honorable conditions had been upheld by the service 
department.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  
Generally, VA benefits are not payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2), 101(18) (West 2002 & 
Supp. 2005); 38 C.F.R. §  3.12(a) (2005).  A discharge from 
military service under other than honorable conditions with 
acceptance of an undesirable discharge to escape trial by 
general court martial is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) (2005).  Organic diseases and disabilities which 
are a secondary result of drugs and infections coinciding 
with the injection of drugs will not be considered of willful 
misconduct origin (See paragraph (d) of 38 C.F.R. § 3.301 
regarding service connection where disability or death is a 
result of abuse of drugs.).  38 C.F.R. § 3.301(c)(3).  

An injury or disease incurred during active service shall not 
be deemed to have been incurred in the line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs by the person on whose service benefits are claimed.  
Drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or non-prescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 C.F.R. § 3.301(d).

VA's General Counsel has held that for claims filed after 
October 31, 1990, section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (which amended 38 U.S.C.A. §§ 
105(a), 1110 and 1131), precluded an injury or disease that 
was a result of a person's own abuse of alcohol or drugs from 
being considered incurred in line of duty, as required by 38 
U.S.C.A. § 105(a).   VA O.G.C. Prec. Op. No. 11-96 (Nov. 15, 
1996), 61 Fed. Reg. 6,670 (1996); see also VA O.G.C. Prec. 
Op. No 2-97 (Jan. 16, 1997), 62 Fed. Reg. 15,565 (1997).  The 
Board notes that this claim was filed on August 28, 2000.

In Barela v. West, 11 Vet. App. 280 (1998), the Court held 
that section 1110, by its terms, prohibits only the payment 
of "compensation" for disability due to alcohol and drug 
abuse; it does not bar an award of service connection for 
injury or disease otherwise incurred or aggravated in the 
line of duty.  See also VA O.G.C. Prec. Op. No. 2-98 (Feb. 
10, 1998), 63 Fed. Reg. 31,263 (1998).  In Allen v. Principi, 
237 F. 3d 1368 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in part, 
overruled Barela and held that 38 U.S.C.A. § 1110 (which 
generally forbids compensation for disabilities resulting 
from alcohol and drug abuse), when read in light of its 
legislative history, did not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities secondary to a service-connected disability.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Based on the evidence of record, the Board finds that 
entitlement to service connection is not warranted for 
hepatitis C.  The May 2004 and January 2006 VA medical 
opinions are persuasive as to the etiology of the veteran's 
hepatitis C in regard to the likely date and circumstances of 
initial infection in 1976.  While opinions as to the likely 
date of some specific act based upon examination after the 
fact are generally held to be beyond an examiner's expertise, 
the Board finds the January 2006 VA examiner is competent to 
provide an opinion relating the reported event of intravenous 
drug use in 1976 to the documented evidence of treatment for 
viral hepatitis in April 1977.  It was the examiner's 
opinion, in essence, based upon review of the veteran's 
claims folder and an examination, that the veteran's 
hepatitis C did not arise and was not related to any 
established event during his period of service from October 
24, 1972, to October 23, 1975, his only period of honorable 
service.  The veteran's service during the period from 
October 24, 1975, to January 31, 1978, was found to have been 
under dishonorable conditions in a final VA administrative 
decision.  Generally, a discharge or release from active 
service under conditions other than dishonorable is a 
prerequisite to entitlement to VA benefits.  38 U.S.C.A. 
§ 101(2), (18); 38 C.F.R. § 3.12(a).

It is significant to note that in a September 1978 rating 
decision the veteran was awarded service connection for 
hepatitis for treatment purposes only.  Entitlement to 
compensation was denied due to the etiology of the hepatitis 
and the veteran's period of other than honorable service.

The Board also finds that the evidence shows the veteran's 
hepatitis C was incurred as a result of his repeated abuse of 
illegal intravenous drugs during service.  The veteran has 
admitted a history of intravenous substance abuse during 
service and VA medical opinion has related his hepatitis C to 
intravenous drug use.  There is no evidence of any 
alternative theories as to etiology and the veteran, in 
essence, denied exposure to any other risk factors for 
hepatitis C at his personal hearing.  There is also no 
indication that his drug abuse in 1976 was secondary to any 
service-connected disability.  Therefore, even if the 
veteran's initial infection was shown to have been incurred 
during his first period of active service, service connection 
would be precluded because secondary disorders as a result of 
such drug abuse are deemed not to have been in the line of 
duty.  See 38 C.F.R. § 3.301(d).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


